      Case 1:20-cr-00114-LJL Document 22
                                      21 Filed 10/30/20 Page 1 of 1




                                               October 30, 2020
                                        REQUEST GRANTED.
BY ECF                                  The Status Conference previously scheduled for November 5,
                                        2020 is rescheduled to December 10, 2020 at 12:00PM.
Honorable Lewis J. Liman                Parties are directed to dial into the Court's teleconference line
                                        at 888-251-2909 and use access code 2123101. The Court
United States District Judge
                                        excludes time from October 30, 2020 to December 10, 2020
Southern District of New York           under the Speedy Trial Act, 18 USC 3161(h)(7)(A), upon a
500 Pearl Street                        finding that the ends of justice outweigh the interests of the
New York, NY 10007                      defendant and the public in a speedy trial in that the time is
                                        needed for defense counsel to continue to review discovery
                                                          and to prepare a mitigation submission to
      Re:    United States v. Wesley    Mackow,
                                                          the government and for the parties to have
             20 Cr. 114 (LJL)                             discussions about a potential disposition.
                                                                    10/30/2020
Dear Judge Liman:

       I write with the consent of the government to request that the Court
adjourn by approximately 30 days the conference currently scheduled for
November 5. This conference has previously been adjourned in light of the
COVID-19 pandemic, which has impeded my ability to review discovery held
at the FBI and to prepare a mitigation submission to the government in
furtherance of plea discussions. I expect to be able to send the government a
mitigation submission in the coming weeks.

      If the Court grants this request, the parties submit that the time until
the next conference should be excluded under the Speedy Trial Act, 18 U.S.C.
§ 3161(h), in the interest of justice.

                                               Sincerely,

                                                /s/
                                               Clay H. Kaminsky
                                               Assistant Federal Defender
                                               Federal Defenders of New York
                                               (212) 417-8749

CC:   AUSA Mitzi Steiner
